DETAILED ACTION
This final action is responsive to the amendment filed 20 November 2022.  Claims 1-6, 10, 13, 14, and 18-26 are pending.  Claims 1, 13, and 19 are independent claims.  Claims 1, 13, and 19 are amended.  Claims 21-26 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 8-9) that the touch input in Kim to “expand” the selection does not cause visually distinguishing data marks or displaying a value representing a change.
Examiner respectfully disagrees.  Examiner would like to note that Kim does teach expanding the selecting of marks and does teach displaying a value that represents an average between the marks.  However, Kim does not explicitly teach changing visual properties of the data marks in the expanded contiguous regions and further does not explicitly teach displaying a change, i.e. a difference, between the two marks.
Applicant further argues (pg. 9) that Alsbury does not teach visually distinguishing selected and unselected data marks in response to user input to expand a selection.  
Examiner respectfully disagrees.  Examiner notes that it is Kim which teaches the majority of the functionality of allowing the user to select marks on the chart and further expand that selection including more marks.  Kim does not explicitly teach changing a visual property of each data mark within the expanded contiguous selected region.  However, Alsbury provides this additional functionality by teaching that a selected region can have different shading.
Applicant further argues (pg. 9) that Mullany does not teach displaying a value representing a change between data marks in response to user input to expand a selected region.    
Examiner respectfully disagrees.  Examiner notes that it is Kim which teaches expanding the region of selected marks and further displaying a changed average value between the marks.  However, Kim does not explicitly teach “displaying a value representing a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks in the expanded contiguous selected region.”  Mullany provides this additional functionality by teaching displaying a value showing the differences in value between selected columns.
Applicant further argues (pg. 9) that combination of references does not teach visually distinguishing data marks or displaying a value representing a change in response to user input to expand the selected region.  Specifically, Applicant argues that the teachings of Alsbury is not in response to an expansion of the selected region in Kim and that there is no nexus between Kim’s expanded selection and Ashbury’s distortion region.
Examiner respectfully disagrees.  The claims specify a selection and also expansion of a region of marks; and further, the visual property of the marks within the selected region is changed.  In other words, it is the selection of marks which is expanded in response to user input.  This expansion creates a new selected region.  This new selected region is visually distinguished.  Accordingly, Kim teaches the user being able to select and expand regions of marks.  In fact, the region in Kim is visually distinguished by elements 10 and 20 in Figs. 6C-6F.  However, Kim does not explicitly teach changing a visual property of each data mark within the expanded contiguous selected region.  Alsbury provides the additional functionality of changing visual property of the marks within a selected region.
Applicant further argues (pg. 10) that the displayed comparison of data marks in Mullany occurs in response to user selection of the two data marks, not in response to an expansion of the selected region in Kim.  
Examiner respectfully disagrees.  As stated above, the claims specify a selection and also expansion of a region of marks; and further, the visual property of the marks within the selected region is changed.  Lastly, displaying a value representing a change between a first data value and a second data value of the first and second data marks.  In other words, it is the selection of marks which is expanded in response to user input.  This creates a new selected region that contains data marks.  The claims now specify to display a value representing a change between the values of the data marks.  Accordingly, Kim teaches the user being able to select and expand regions of marks.  In fact, Kim also teaches displaying an average value of the selected marks within the region (Figs. 6C-6F).  However, Kim does not explicitly teach the value that it displays representing a change between a first data value and a second data value, i.e. a difference between the value.  Mullany provides this additional functionality.
Applicant further argues (pg. 10) that the cited references do not teach the newly added claims.  However, Examiner respectfully disagrees for the reasons listed above.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 13, 14, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0199096 A1) hereinafter known as Kim in view of Alsbury (US 2010/0214300 A1) hereinafter known as Alsbury in view of Mullany (US 8,527,909 B1) hereinafter known as Mullany.

Regarding independent claim 1, Kim teaches:
A method, comprising: at an electronic device with a touch-sensitive surface and a display: displaying a chart on the display, the chart including a plurality of data marks representing a dataset;  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.)
detecting a first touch input, on the touch-sensitive surface, forming a contiguous selected region that includes (1) one or more of the data marks and (ii) protruding extension handles to adjust a size of the selected region;  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected.)
in response to detecting the first touch input, visually distinguishing the one or more data marks from data marks not included in the selected region;  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches visually distinguishing the selected area from the non-selected area.)
detecting a second touch input on a first extension handle of the protruding extension handles, moving the first extension handle away from the selected region; and  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected.)
in response to detecting the second touch input: expanding the contiguous selected region to include one or more additional adjacent data marks of the data marks;  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected, which changes the selected area.)
visually distinguishing the one or more data marks and the additional adjacent data marks ... ; and  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected, which changes the selected area.)
...

Kim does not explicitly teach:
...  in the expanded contiguous selected region by changing a visual property of each data mark within the expanded contiguous selected region; and

However, Alsbury teaches:
...  in the expanded contiguous selected region by changing a visual property of each data mark within the expanded contiguous selected region; and  (Alsbury: Fig. 3 and ¶[0026]; Alsbury teaches a bar graph with different shading of columns within a selected region.)

Alsbury is in the same field of endeavor as the present invention, as it is directed to displaying a bar graph interface that allows for various selections.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a chart where a user is able to visually distinguish points through selection as taught in Kim with visually distinguishing comprising a changing of a visual property of each of the selected data marks as taught in Alsbury.  Kim already teaches visually distinguishing selected marks.  However, Kim does not explicitly teach visually distinguishing comprising a changing of a visual property of each of the selected data marks.  Alsbury provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Alsbury because the combination would allow the user to clearly distinguish the selected region.

Kim in view of Alsbury does not explicitly teach:
displaying a value representing a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks in the expanded contiguous selected region. 

However, Mullany teaches:
displaying a value representing a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks in the expanded contiguous selected region.  (Mullany: Figs. 11A-11B and col. 17, lines 50-67 to col. 18, lines 1-10; Mullany teaches the user selecting two columns and displaying a value showing the differences in value between the two columns.)

Mullany and Kim are in the same field of endeavor as the present invention, as the references are directed to allowing the user to select two points on a chart and view respective data points.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute displaying a value that is an average of the points selected on a chart as taught in Kim with the value displaying a difference as taught in Mullany.  Kim already teaches presenting a chart in which a user can select two points and view the change in the average of data sets.  However, Kim does not explicitly teach displaying a difference of the two points.  Mullany provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Mullany because the combination would allow the user to view different type of data visualizations.




Regarding claim 2, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Kim further teaches:
wherein the first touch input is a tap gesture.  (Kim: ¶[0093]; Kim teaches the user touching the objects 10 and/or 20.)




Regarding claim 3, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Mullany further teaches:
wherein the chart is a bar chart and each of the data marks is a bar in the bar chart.  (Mullany: Figs. 11A-11B and col. 17, lines 50-67 to col. 18, lines 1-10; Mullany teaches the user selecting a column through a contact point.)




Regarding claim 4, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Kim further teaches:
wherein the one or more data marks consist of a single data mark in the plurality of data marks.  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected.)




Regarding claim 5, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Mullany further teaches:
wherein data marks in the plurality of data marks are displayed in corresponding columns in the chart, with a single data mark per column.  (Mullany: Figs. 11A-11B and col. 17, lines 50-67 to col. 18, lines 1-10; Mullany teaches the user selecting a column through a contact point.  The column representing a single data mark.)




Regarding claim 6, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Kim further teaches:
wherein data marks in the plurality of data marks are separated horizontally from one another.  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks which are separated horizontally from one another.)




Regarding claim 10, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Kim further teaches:
wherein the second touch input is a drag gesture.  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag object 20 to expand or contract the area selected.)




Regarding claims 13, 14, and 18-20, these claims recite an electronic device and a computer readable storage medium that perform the method of claims 1, 2, and 10; therefore, the same rationale for rejection applies.




Regarding claim 21, Kim in view of Alsbury in view of Mullany further teaches the method of claim 1 (as cited above).

Mullany further teaches:
wherein the second data value for the data mark of the one or more additional adjacent marks is selected as a data value of a last data mark of the expanded contiguous region.  (Mullany: Figs. 11A-11B and col. 17, lines 50-67 to col. 18, lines 1-10; Mullany teaches the user selecting two columns and displaying a value showing the differences in value between the two columns.)




Regarding claim 22, Kim in view of Alsbury in view of Mullany further teaches the method of claim 21 (as cited above).

Kim further teaches:
further comprising, in response to detecting the first touch input and before detecting the second touch input, displaying a second value ...  (Kim: Figs. 6C-6F and ¶[0091]-¶[0101]; Kim teaches displaying a chart with data marks.  The user is able to drag objects 10 or 20 to expand or contract the area selected.  Accordingly, when the user drags the first object, the value change will be represented in window 30.)

Mullany further teaches:
... representing a change between the first data value for the first data mark of the one or more data marks and a third data value for a data mark of the one or more data marks in the selected region.  (Mullany: Figs. 11A-11B and col. 17, lines 50-67 to col. 18, lines 1-10; Mullany teaches the user selecting two columns and displaying a value showing the differences in value between the two columns.)




Regarding claims 23-26, these claims recite an electronic device and a computer readable storage medium that perform the method of claims 21 and 22; therefore, the same rationale for rejection applies.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145